Case 1:21-cv-04052-ENV-PK Document 11-2 Filed 07/20/21 Page 2 of 2 PagelD #: 38

AO 440 (Rey. 06/12} Summons in a Civil Action (Page 2)
Civil Action No, 21-cv-4045

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) bloth Street Auto moeile Repa 1 Indo rporaded
was received by me on (date) 7 | 20) 2

 

CI I personally served the summons on the individual at (place)

 

on (date) } or

 

CT I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

ot served the summons on (name of individual) Robert R.. » who is
designated by law to accept service of process on behalf of (name of organization) Sé6th Strect

Automolaic Repair ncorpraitd On (date) 721/24 ; or

 

 

 

 

+32 Pryy -
© I returned the summons unexecuted because at 4 Pp :or
[J Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penaity of perjury that this information is true.

Date: _1/22{21 Cy ZL. Sf/

“Server” s signature

bainon Ward Lic 4#€ xo14044

Printed name and title

lob- by 2Uth Rd Whitestone Ny 11367

Server's address

Additional information regarding attempted service, etc:

male | Tan, a}d)3b-S0 jb! 1- L'5 ;20) +250

a co a
